Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/31/2022 has been entered. Claims 1-7 remain pending in the application. Claims 1 and 4-6 have been amended, no claims have been cancelled, and no claims have been added. Applicant’s amendments to the drawings, abstract, specification, and claims overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/1/2021.
Reasons for Allowance
Claims 1-7 are being allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose a grease feeding device disposed on an opposite side of a processing area in which processing is performed by the laser head across the guide member and a control device which controls the moving device to move the counterweight to a position facing the grease feeding device and to perform grease feeding to a portion at which the counterweight engages the guide member, as recited in independent claim 1, and an inspection table which is disposed at a side of the workpiece conveying device and on which inspection of the laser head is performed; an ultraviolet irradiation device which is disposed on an opposite side of the inspection table across the workpiece conveying device and on which cleaning of the laser head is performed by ultraviolet irradiation; and a grease feeding device disposed diagonally across the guide member with respect to the inspection table or the ultraviolet irradiation device, as recited in independent claim 7.

Kobayashi teaches (Fig. 1) a laser processing machine (laser machining apparatus) ([0011] “Embodiments of the invention provide a laser machining apparatus”) comprising: 
a workpiece conveying device (conveyor 8) configured to convey a workpiece (workpiece W) in a predetermined direction ([0018] “The workpiece-machining unit 3 includes a conveyor 8, which supports and conveys the workpiece W supplied from the workpiece supply unit 2”);
a laser head (machining head 9) configured to irradiate the workpiece (workpiece W) with a laser ([0021] “At this time, the machining head 9 performs a cutting process by radiating a laser beam and ejecting an assist gas on the workpiece W.”);
a (Fig. 2b) guide member (X-direction guide member 15) which extends in a direction (the X direction) intersecting a conveying direction (the Y direction) of the workpiece (workpiece W) and with which the laser head (machining head 9) is engaged so as to be movable to one side in the conveying direction (the Y direction) ([0022]-[0023] “FIG. 2(b) shows the XY stage viewed in the Y direction from the downstream of the direction in which the workpiece W is conveyed…The first drive mechanism 13 guides the machining head 9 in the X direction using an X-direction guide member 15 provided in the X direction, and drives the machining head 9 in the X direction”); and
a moving device (drive mechanism 13) configured to move the laser head (machining head 9) along the guide member (X-direction guide member 15) ([0023] “The first drive mechanism 13 guides the machining head 9 in the X direction using an X-direction guide member 15 provided in the X direction, and drives the machining head 9 in the X direction”).
Yoshida teaches (Fig. 1) a laser processing machine (transport device 1) comprising: 
a laser head (laser processing head 2) configured to irradiate the workpiece with a laser ([0015] “The laser processing head 2 is a head equipped with a laser processing device, and moves on a plane in the subaxial direction and the main axial direction by a control signal from a control device (not shown), and cuts a predetermined shape from an iron plate or the like”);
a guide member (sub-shaft frame 3) which extends in a direction intersecting a centerline of the workpiece and with which the laser head (laser processing head 2) is engaged ([0016] “The transport device 1 includes a sub-shaft frame 3 that holds the laser processing head 2”);
a moving device (endless belt 5) configured to move the laser head (laser processing head 2) along the guide member (sub-shaft frame 3) ([0016] “The laser processing head 2 and the counterweight 6 are fixed to the endless belt 5, respectively, and move with the movement of the endless belt 5.”);
a counterweight (counterweight 6) which is movably engaged to the other side of the guide member (sub-shaft frame 3) and moves along the guide member (sub-shaft 3) in a direction opposite to a moving direction of the laser head (laser processing head 2) in conjunction with the laser head (laser processing head 2) moved by the moving device (endless belt 5) ([0018] “By arranging the laser processing head 2 and the counter weight 6 in this way, the counter weight 6 is on the opposite side of the laser processing head 2 with the center line CC in the sub-axis direction of the sub-axis frame 3 on the opposite side and the sub-axis frame. It is located on the opposite side in the main axis direction of No. 3 and is fixed to the endless belt 5 so as to move in the direction opposite to the movement in the sub-axis direction of the laser processing head 2.”); and
a control device (control device) which controls the moving device (endless belt) to move the counterweight (counterweight 6) ([0015] “The laser processing head 2 is a head equipped with a laser processing device, and moves on a plane in the subaxial direction and the main axial direction by a control signal from a control device (not shown)” A control device triggers movement of the laser processing head and the laser processing head moves via the endless belt; this indicates that the control device controls the endless belt. As the counterweight is also moved via the endless belt, the control device thus controls the endless belt to move the counterweight.).

Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kobayashi, Yoshida, or a combination of the two to teach the above mentioned limitations as recited in claims 1 and 7. Such an adaptation is not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
Although Kobayashi, Yoshida, and a combination of the two do teach towards various elements of claims 2-6, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aforementioned references to include the claim limitation of independent claims 1 and 7 as described above. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claims 1 and 7, claims 1 and 7 read over the prior art of record and are condition for allowances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763